                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


REZA RAJABI,

      Plaintiff,
v.                                                    Case No. 20-10820

CITY OF YPSILANTI.,

      Defendant.
                                             /

              ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
                 MOTIONS FOR A MORE DEFINITE STATEMENT

      Pending before the court is Defendant’s motion for a more definite statement and

amended motion for a more definite statement. This court’s Local Rules require the

movant in any motion to seek concurrence before filing and, if concurrence is not

obtained, to report that a conference between the parties was held but concurrence was

not obtained, or that despite reasonable efforts the movant was unable to conduct such

a conference. E.D. Mich. LR 7.1(a). The court expects compliance with both the letter

and common-sense substance of Rule 7.1(a). Here, Defendant makes no mention of

any effort to seek concurrence, nor in any way explains what, if anything, was done to

seek concurrence. Accordingly,

      IT IS ORDERED that Defendant’s motion for a more definite statement and

amended motion for a more definite statement (ECF Nos. 4, 6) are DENIED WITHOUT

PREJUDICE.

                                        s/Robert H. Cleland         /
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 6, 2020, by electronic and/or ordinary mail.

                                                                            s/Lisa Wagner               /
                                                                            Case Manager and Deputy Clerk
                                                                            (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\20-10820.RAJABI.deny.without.prejudice.7.1(a).HEK.docx




                                                                                      2
